Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  150967-8                                                                                           Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 150967
                                                                     COA: 324218
                                                                     Wayne CC: 13-008112-FC
  DESHAWN LEE STARKS,
          Defendant-Appellant,

  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 150968
                                                                     COA: 324219
                                                                     Wayne CC: 13-011034-FC
  DESHAWN LEE STARKS,
          Defendant-Appellant,

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 11, 2014
  orders of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND these cases to the Wayne Circuit Court to
  determine whether the court would have imposed materially different sentences under the
  sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. In all other
  respects, leave to appeal is DENIED because we are not persuaded that the remaining
  question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2016
         a0321
                                                                                Clerk